Freedom, security and justice (annual debate) (Articles 2 and 39 TEU) (debate)
(IT) The next item is the debate on
the oral question by Jean-Marie Cavada, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, to the Council on the 2007 annual debate on the progress made in the Area of Freedom, Security and Justice (Articles 2 and 39 of the EU Treaty) - B6-0006/2008), and
the oral question by Jean-Marie Cavada, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, to the Commission on the 2007 annual debate on the progress made in the Area of Freedom, Security and Justice (Articles 2 and 39 of the EU Treaty) - B6-0007/2008).
deputising for the author. - (FR) Mr President, President of the Council, Commissioner, ladies and gentlemen, the debate we are having today is taking place, as you know, in a context characterised by two essential elements.
The first of these - I don't have to remind you - is the calendar. Being generous, we have at best 16 operational months before the end of the European Parliament's current term. So you see how, with such a tight timescale, we need to agree on the matters we hope to finalise together in the time that remains. We cannot do everything; we will need to choose and stick to our decision.
The second element, Mr President, is even more significant from our point of view. This is that the prospect of the entry into force of the new treaty, you know as well as we do, will lead to major structural changes in our area of competence. I would particularly mention the removal of the artificial separation of policies in the first pillar from those in the third pillar, which will have the effect, in particular, of introducing codecision and subjecting measures that until now were mainly the sole preserve of the Council and fell outside the competence of the European Court of Justice to real judicial control.
You will therefore understand our impatience to see the new treaty enter into force as quickly as possible, since it represents both a strengthening of democratic control and a strengthening of the rights of citizens. And you will also understand in the light of these two criteria, which are - I repeat - the strengthening of democratic control and the strengthening of citizens' rights, the reticence we feel in principle about dealing under the current treaty set-up with sensitive matters that could soon be dealt with under the provisions of the new treaty.
This reticence in principle is very real. It runs deep, and it is widely shared by the different political groups represented both in the Committee on Civil Liberties, Justice and Home Affairs and in the more general setting of our assembly. However deep it runs, this reticence is also, at least at present, quite measured. We are not motivated, Mr President, President of the Council, Commissioner, by the perverse intention of delaying taking action on important matters that have reached maturity and the urgency of which is not in doubt.
On the contrary, we are willing to try to reach a kind of gentlemen's agreement, through genuine dialogue, that would give each of our institutions the safeguards and guarantees it believes necessary. In our view, it should be possible to come to an agreement very quickly on some kind of interinstitutional legislative programme for 2008 and the first half of 2009, which would contain a limited number of common priorities in sensitive matters, would come with mutual commitments, and would enable us to benefit from the positive provisions of the new treaty, without bringing them in early.
Parliament already indicated a possible method of responding to this request during the vote held at the last plenary in Strasbourg on modifying the Staff Regulations and missions of Europol. Indeed, President of the Council, Commissioner, it was by an overwhelming majority of 537 votes that Parliament adopted an amendment stipulating that this decision would be revised within six months of the date of entry into force of the Treaty of Lisbon.
Of course, even though it was adopted by an overwhelming majority, this unilateral amendment is not binding. However, as you will have understood, it is a very clear manifestation of our political will to open up a discussion and find solutions. It is in this spirit that our committee confirms both its determination and its availability for a genuine interinstitutional dialogue.
President-in-Office. - (SL) I am happy to be here with you today and to take part in such an important debate. The implementation of policies in the field of justice and internal affairs is of extreme importance for our citizens. With the development of our society and modern technologies, the question of security has become one of the most important issues for our citizens. I think that we, as representatives of the Council, the Commission and Parliament, have the same aims: to secure conditions for cooperation between Member States which will offer our citizens an appropriate level of security.
Two years ago we began debating two items of legislation which were intended to enable a giant leap in the quality of our cooperation. The first was a decision to establish Europol as a European agency, and the other was to incorporate the Treaty of Prüm into European legislation. In accordance with the new legal basis, Europol will be able to respond more rapidly to changing trends in terrorism and organised crime and it will further improve its analytical capacity and ability to support the Member States. This will substantially help in a more effective struggle against the organised crime and terrorist organisations which are active in several States of the European Union. The incorporation of the Treaty of Prüm will enable a faster exchange of DNA, fingerprint and vehicle registration data from national databases.
The two previous Presidencies, Germany and Portugal, have done everything to assist the adoption of both items of legislation by the end of our three Presidencies. In accordance with the programme which I presented to your colleagues in the Committee on Civil Liberties, Justice and Home Affairs, we are planning to reach a consensus on both items by June of this year. In view of their importance, a delay in adopting them would not be justified, especially as we have already approved them and harmonised them among the Member States and among all three institutions to this current level. As for the legislation still awaiting debate, the Presidency is willing to cooperate closely with Parliament on a case-by-case basis and in the spirit of joint responsibility for their adoption. Both institutions will thereby share responsibility for the security of EU citizens and in other areas.
The Council is currently discussing proposals for legislation of general application to do with combating all forms of organised crime and terrorism. This mainly concerns data gathering and exchange procedures and also applies to cooperation within Europol. We are also discussing legislation relating to specific problems and specific criminal activities.
In addition to the proposal to incorporate the Treaty of Prüm and the decision on Europol, we are currently building on the measures for preventing undesirable persons from entering the territory of the European Union. I am personally involved in the efforts to accelerate the development of the second generation of the Schengen information system. We are preparing to accelerate the adoption of legislation that will make it easier to use the visa information system. In external affairs, we are working hard with the countries of the western Balkans and Russia to prepare regional assessments of threats from organised crime.
This month the Council started to debate the first of two proposals for directives on legal immigration. After the first meeting of working groups, where the debate concerned highly qualified workers, the Presidency felt that there was a wide consensus on the application of the directive. We hope that further debate will identify the key political issues by the end of our Presidency, and we will then hand the dossier on to the French Presidency so that work can continue effectively.
For two years now, Parliament and the Council have been debating the proposal for a directive on the return of third country citizens who are living illegally in the European Union. The debate is focused on several specific issues on which the institutions have very different opinions. The Presidency will continue to do its utmost to reach an agreement with Parliament that will enable the directive to be adopted as soon as possible, preferably at first reading. However, we must be careful that this directive does not make the return procedures worse and thus reduce the effectiveness of our policies in the fight against illegal migration.
In deepening this dialogue with the countries of origin and transit, the Council will continue to strive for the ongoing implementation of global approaches to problems of migration, emphasising that they have to be included and that there has to be a geographic balance. Our attention will thus be focused on north Africa and south-eastern Europe.
Mr President, ladies and gentlemen, I welcome the President of the Council and thank the Chairman of the Committee, Mr Deprez, for his introduction.
Clearly today we are not just discussing an assessment of the results for 2007, which in our particular area have been positive, in my opinion: we have opened up internal borders to more than 400 million EU citizens with Schengen enlargement; we have created and implemented the Fundamental Rights Agency; we have reached a very important agreement with Parliament on the Visa Information System; we have worked on immigration, as the Slovenian Minister Mr Mate mentioned, and on terrorism.
Just to give a statistic, in 2007 the proposals that fell within my remit and that I presented to you constituted almost 20% of all the strategic initiatives of the European Commission, which means that this area has been and continues to be of truly vast importance. We have achieved everything that was in the strategic programme.
Today, in 2008, we are facing a challenge every bit as important. As you know, the Commission identified 26 strategic proposals for 2008, and eight of these, so almost 30%, concern the area of freedom, security and justice.
This year we will deal with external borders: there will be a package of proposals in February to strengthen security at our external borders, along the same lines and using the same criteria as for the Schengen and visa information systems; we will carry out a comprehensive assessment of Frontex, which will enable everyone to learn lessons for the future too; we will, I hope, make some progressive and ambitious proposals on civil justice; we are discussing with the Slovenian Presidency what is known as e-justice, or how to give citizens better access to civil and criminal justice through the use of the latest technologies.
Of course we will continue to deal with immigration. The initiatives of last year, on which a broad political consensus was reached, will be dealt with and developed during this year. This year there will be the action plan on asylum, asylum seekers and the European system for the treatment of refugees; in July and November we will have the two comprehensive proposals.
We will be proposing a European strategy for the prevention of violent radicalisation, one of the key factors of a political strategy to fight terrorism; this will happen in June.
However, I think the political issue raised by Mr Deprez deserves a political response, which I will happily give. 2008 is a year of transition. It is a year of transition to the Treaty of Lisbon and its ratification, with a view to its entry into force - which we would all like - in January 2009. Then it is clear that the three requirements, on the one hand to work together with Parliament to assist this transition, and on the other not to slow down initiatives that are ready for action and on which there is consensus, and at the same time not to anticipate what the Treaty of Lisbon will say or do when it comes into force, must all be kept in mind. So I believe that an interinstitutional political agreement will be necessary.
Clearly, this can be reached only if the Council, Commission and Parliament agree on the working method, even before agreeing on the specific priorities. If there is political agreement on the working method, we can define common priorities together, and the priorities should be initiatives that have an immediate added value for citizens, that attract sufficient consensus, and that achieve the balance we want between the interests at play: security, safeguarding the security of citizens, and also promoting and protecting civil liberties - the usual political balancing act that is the challenge facing all of us.
I believe that the best working method is the one we have begun to explore with the Council: not working in six-month periods, but bringing together the trio of Presidencies, which the current and previous Presidencies have done, to look at initiatives over an eighteen-month period rather than a six-month period, because it is clearly the case that if we work only with initiatives over a limited timescale, we do not have the vision that should carry us - I believe - reasonably, at least to June 2009, because the date of the European Parliament elections is, in my opinion, the only real deadline we should be looking at.
So I am prepared to do this, I am prepared for a political dialogue with the Council and with Parliament to identify those things we can offer our citizens as an immediate response from among the 2008 and 2009 priorities, and those that deserve to be looked into in more detail. This is how I believe we will demonstrate, without prejudice to the Treaty, that when the institutions work together they get there more quickly and with better political results. This is the path I think we could all follow together.
on behalf of the PPE-DE Group. - (DE) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, today's debate concerns European internal policy and I believe it is right to do what the Vice-President of the Commission, Mr Frattini, has already done, and that is to take a brief look back. 2007 was a great year for European internal policy. The opening up of the Schengen area has been a great success and we are also able to confirm to our citizens that if all the investigative authorities in Europe have access to one database system, this will not reduce security, but increase it.
Nevertheless, we must also look to the future, of course. I read here that the SIS II was debated at the informal Council meeting in Slovenia under the Slovenian Presidency. As I understand it, the central system is now once again being shelved. Sections of the Commission appear to be ready, but now a new political group of specialised interior ministers is being set up to deal with the SIS II. Their aim as regards SIS II is to make real practical progress in combating organised crime and crime in Europe. Therefore, why do we have to delay any further here? I am concerned that after enlargement we are falling into a black hole because everyone is satisfied that enlargement has turned out well. I should like to point out that we in Parliament carried out an evaluation of the systems after six months and will also insist on doing so.
A second practical subject area in which I would ask for action to be taken is the issue of police cooperation. As you know, unfortunately not all sections of the Prüm Treaty have been incorporated into Community law, but in particular essential issues of police cooperation were not adopted. Further progress therefore needs to be made here too.
We are awaiting proposals from the Commission regarding border protection. I am looking forward to proposals regarding the entry and exit systems because it will be very interesting to find out how many overstayers we have in Europe.
One final point: we are to have a new treaty. I should therefore like to encourage our Committee Chairman, Mr Deprez. We shall gain the citizens' confidence in this treaty if we haul the decisions in force in the internal policy sector out from the back rooms of the Council and bring them into the bright light of this plenary sitting. Here people will see how decisions are made. Therefore, please accept Parliament's outstretched hand. We are ready to cooperate.
on behalf of the PSE Group. - (IT) Mr President, President of the Council, Vice-President of the Commission, ladies and gentlemen, I believe I can share Commissioner Frattini's approach to the debate. We need to look to the future, we need to understand how we can manage the time left to us with a sense of responsibility and commitment shared by all the European institutions.
We believe that after years of debate on the area of freedom, security and justice, in which this Parliament has been critical of the clear democratic deficit - such a tricky area for the fundamental rights of citizens - we can welcome the signature of the new treaty, which finally creates a European dimension in this area, and which gives Parliament full legislative powers, including on judicial, criminal and police cooperation and on entry and residence policies.
For this reason, my group also believes that, even during the delicate phase of ratification, no institution can escape the fact that the framework has completely changed. We know it is not possible simply to bring forward the entry into force of the Treaty, but we believe it would be a mistake politically to carry on working on highly sensitive dossiers in a way that sidesteps the democratic scope of the Treaty of Lisbon.
For this reason, our group also believes that a joint commitment from Parliament, the Council and the Commission is necessary to identify any dossiers of particular importance, not to block their passage but to guarantee that Parliament can be consulted with the entry into force of the Treaty of Lisbon and to integrate them into the new institutional framework. I am thinking in particular of the important dossiers on which until now we have merely been consulted, such as the proposal for a European PNR system, the proposal to revise the framework decision on terrorism, the directive on the admission of highly qualified workers and the directive on a uniform procedure for the admission of labour migrants.
May I take a few seconds, Mr President, to express concern over what the Council was saying about the Returns Directive. We appreciate the Council's availability and cooperation, but we believe that there are a few extremely delicate points. One in particular is that 18 months' detention is not considered an improvement in the effectiveness of this directive, but an oppressive measure on which a good many in this Parliament will continue to express their displeasure.
on behalf of the ALDE Group. - Mr President, we are looking at the progress that the European Union has made towards becoming this area of freedom, security and justice. This means a development towards a Europe in which both civil rights are upheld and complex issues of law enforcement, such as terrorism and transnational crime, are addressed.
But, unfortunately, what we have had in the last 10 years is a failure to strike the right balance between security, freedom and justice, and actually rather a narrow definition of security.
Law enforcement needs to be better targeted and civil liberties need an upgrade. For instance, the failure - in 10 years - to agree on a measure upholding minimum rights for suspects and defendants is a real hole in the record.
Advocate-General Maduro, in an opinion on terrorist blacklists - quoting, I think, from the Israeli Supreme Court - said, 'It is when the cannons roar that we especially need the laws. There are no black holes. The war against terrorism is also law's war against those who rise up against it.'
It is a pity that the Council of Member States did not bear that in mind in considering our report from the Temporary Committee on Extraordinary Rendition. We have had no substantive response to that report.
I agree with Commissioner Frattini that we need an agreement between the Commission, Council and Parliament about the way forward in the transition from the unsatisfactory intergovernmental procedures in criminal justice to normal Community decision-making. This is going to take a change of culture and attitude as well as procedures. Some of the third-pillar measures in the pipeline, like Prüm, data protection, EU P&R, are of low-quality in terms of both democratic scrutiny and civil liberties safeguards.
A lot of confidence is being invested in technological projects, either of exchange of data between Member States or of construction of new EU databases. I am all in favour of appropriate data sharing, but I caution against over-reliance on technological quick fixes. Do not let us forget traditional, intelligence-led policing; even if it is more difficult in making it work across borders, it should not be relegated to a secondary effort in the light of the dazzling allure of databases, because this raises big questions of data protection and data security.
I have asked Commissioner Frattini to consider doing a green paper on whether our regime of data security is adequate, particularly in the light of the scandalous losses of data in the UK. He has declined so far. I hope he might reconsider.
Also, can he consider the need for that in the light of the route of profiling that we are going down? Commissioner Frattini does not acknowledge this, but the UK Government does quite openly say, 'we are doing profiling'. Let us have a debate about what safeguards we need.
Finally, on the UK opt-out, I think colleagues in Parliament might appreciate - and certainly I, as a British MEP would - having some idea what the UK strategy will be in the use of the opt-ins and opt-outs, because I think that would be quite helpful in making clear that the UK intends to engage positively in justice and home affairs in the years to come.
on behalf of the UEN Group. - (GA) Mr President, the Irish Government is playing an active, central role in Europe in the fight against international organised crime. Irish police forces are making their contribution through the European Police Office - Europol.
With a population of 500 million, in what are now 27 countries, it is vital that international borders should serve as a protection against the illicit activities of criminals. To enable this to happen, there has to be solidly based intensive cooperation among police, customs, naval, and intelligence services, encompassing all of the Member States.
I should like to stress that the Lisbon Reform Treaty will in no way affect Irish neutrality. Ireland is a neutral country, and Irish troops cannot be deployed overseas unless an appropriate resolution has been adopted in the UN and the necessary consent has been obtained - after a vote in the Dáil Éireann - from the Irish Government.
on behalf of the Verts/ALE Group. - Mr President, my group would agree with much of what has been said, particularly the emphasis on the need for the protection of fundamental rights as a core basis of many of the decisions we would like to see taken in the remaining period of this Parliament.
My group would also agree that an interinstitutional agreement would be useful to avoid the sort of arbitrary use of codecision that we have seen on occasion, that sort of arbitrary use at the behest of the Council when many of us felt, because things could not be got through by unanimity, Parliament was being used as a sort of alibi. We would rather see these sort of arrangements set within a proper framework - and within something that is not going to delay for five years much of the progress that we want to see happen.
In terms of the issues about fundamental rights, we are deeply concerned that one of the issues which does not seem to have been resolved in the Council is the question of procedural safeguards.
Many in this Parliament agreed to the introduction of the European arrest warrant, believing that procedural safeguards would soon follow. Others who were obviously more sceptical said we wanted to see the safeguards first and then we would look at greater cooperation between Member States. So we would like to know, please, when we can expect these measures, which are deeply important to all of our citizens.
We also share the concern voiced this morning on questions about data protection. There are growing concerns about the lack of transparency and, certainly, growing public concern about the way in which data is being used and exchanged without any clear information to the public as to what exactly is happening.
I was slightly concerned, to put it mildly, to hear the Council talk about the issues of the Returns Directive, saying that some Member States do not want return to become more difficult. Some of us might believe that what this means is that the Council does not want to see a safe, secure and open procedure put in place that guarantees the rights of individuals rather than simply, as in the case of some Member States, trying to meet targets through return.
We do not want return necessarily to become more difficult. We want it to become a more open procedure which safeguards rights. One of the issues with which we have concern, for example, is the use by some Member States of an automatic re-entry ban. We also share the concerns on length of detention.
I welcome the statement that was made about the proposal on highly-qualified migrants. At last we may see a positive measure on an immigration policy, a move away from what some of us see as a policy of deterrents that the Union has been following for some time. At last we will get an agreement on something more positive and more open, even if it is only affects a small part of those people coming to the European Union.
But I would welcome a comment, please, on what is happening on the sanctions against employers. Lastly, I would also like an answer to the question posed to both the Council and Commission on the comment about the UK's position on treaty reform.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I much appreciated the willingness of the Commission and also of the Council to reach an interinstitutional political agreement quickly in view of the new transitions we will be experiencing in the next few months. From January 2009 this Parliament will be able to play an important role in freedom, security and justice, particularly in terms of the need for European citizens to be able to exercise democratic control over the choices being made within the area of freedom, security and justice in the European Union.
We think that 2008 will be a year of transition, and therefore a number of priorities in terms of freedom, security and justice must be identified in the course of it. I think we need to go forward with matters on which we cannot turn back, matters we need to insist on. I am thinking about the need to introduce a common asylum policy for 2010 and the need to speed up the process that could lead to defining this common policy; I am also thinking of the need to come up quickly with a general plan for legal immigration, not just to encourage the admission of qualified or highly qualified immigrants, but to prepare a plan that covers all admissions to the European Union; I believe that we also need to focus on the freedom of circulation of men and women within the Schengen area, profiting from the results achieved in 2007, and to try to capitalise on these aspects.
I believe we also ought to try during 2008 to assess some of the choices that have already been made. In particular I am thinking about two important questions. I think that a genuine assessment must be made of the usefulness and effectiveness of Frontex. It seems to me that an objective assessment could quietly bring us to admit that it has not produced the effects that the vast majority of this Parliament and Europe's citizens had hoped for. In the same way, I think that an assessment must be made of the enormous quantity of databases at our disposal. All too often, the exchanges of information are not of any value and sometimes the information is lost.
To conclude, Mr President, I think that we should probably also make a final assessment of the Returns Directive. It appears that we have now reached the point of no return, and we probably need to change our strategy: to come up with an action plan and a plan for legal immigration, and then we will know how to kick out, expel and detain immigrants.
on behalf of the IND/DEM Group. - (NL) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, the questions to the Council call for particular attention to developments with regard to Frontex. I have drawn attention to this issue repeatedly in the past. This debate is therefore a good opportunity to raise our concern about Frontex once more. I concur with Mr Catania's words in this regard.
Several national parliaments have urged the governments of the Member States to provide manpower and material for Frontex's activities. Obviously, the Member States are not exactly champing at the bit to participate in operational activities, and I am therefore pleased that the Netherlands has finally agreed to deploy a frigate. Hence my question: what will happen with the boat people and migrants after they are picked up?
Can the President-in-Office tell us how people intercepted in boats at sea will be dealt with? We receive regular reports of the interception of boatloads of migrants; as a rule, these people are first brought to shore and taken care of. Is it the Member State in command of the navy vessel who is obliged to grant asylum or take care of the reception of the intercepted boat people?
From the reaction of the Dutch State Secretary for Justice this week it can be deduced that there is still no definite answer to this question. I should like greater clarification in this regard, as it is not right, of course, that Member States who provide material and manpower should have to bear the full burden. President-in-Office, if you are unable to give us an answer to this question during this debate, will you do so in writing?
I now have another question for Commissioner Frattini. It is easy for ministers of justice to promise to provide navy vessels, for example; but implementation is in the hands of the defence ministers, who are often lucky even to be informed of the promises made by ministers of justice. Clearly, this gives rise to major coordination problems.
My question to Commissioner Frattini is this: what do you intend to do to avoid this kind of problem in future? After all, it has taken a very long time for the promises made so long ago to show the beginnings of the slightest effect.
(NL) Mr President, quite rightly, the need for all manner of measures to increase the security of our citizens is extensively debated in this Hemicycle. Frontex springs to mind in this regard. However, let us not bury our heads in the sand, as Europe itself has become much less secure precisely because of the open border policy that has been pursued. The fact is that this policy has tangibly strengthened the power of internationally organised crime without putting adequate measures in place to combat it.
That is not all. European citizens have also fallen victim to waves of legalisation on the status of illegal immigrants that certain countries have decided to carry out. This will certainly not reduce the disgraceful trafficking in human beings. The area of security we are discussing here is, however regrettably, to some extent also an area in which criminals - particularly Islamic extremists - are given free rein.
The essential State competences in this field are all being increasingly eroded - competence with regard to legal immigration, for example. This is unacceptable. The Member States must retain total and unconditional control of their own labour markets, and there must be absolutely no restrictions imposed on the way in which they conduct their labour market policy.
(ES) Mr President, I think Mr Deprez has correctly identified the problem and Vice-President Frattini has provided the solution to that problem.
Strictly speaking we are facing a year of transition, but during that year of transition, to which we need to add six more months up to the end of the parliamentary term, we have some mature decisions to make that we cannot neglect. This is why I think that the interinstitutional agreement is absolutely essential in order to be able to harmonise mature initiatives with the much needed and much desired codecision.
Therefore, Mr President, I think that the importance of initiatives such as those within the framework of the Area of Freedom, Security and Justice - let us bear in mind that, of the Commission's 26 strategic proposals, a third come under the Area of Freedom, Security and Justice - gives us a huge responsibility when dealing with the draft legislation that we have under way.
This is why the much called for evaluation of the European Agency for the Management of Operational Cooperation at the External Borders deserves all our attention, as do all issues relating to migratory phenomena, concerning both legal and illegal immigration.
Civil and criminal justice to provide better services for citizens, Europol, a revised European Agency in the new framework of the Constitutional Treaty - not forgetting, Mr President, data protection in the third pillar - all of this merits the Area of Freedom, Security and Justice being harmonised in terms of both methods and time.
- (EL) Mr President, the Internet is the new battlefield. According to the Commission and the Council, it is a battlefield for combating terrorism, and we do not argue with this. For many of us, however, the Internet is also a battlefield for the protection of citizens' fundamental rights. Of course, as we well know, the Internet is used by terrorists, but it is also used by millions of innocent citizens for discussion. What they discuss also happens to be terrorism which, without justifying it, they are trying to understand: something we do all too rarely here, unfortunately. So, notwithstanding the importance of a legislative initiative against the circulation of pro-terrorist propaganda on the Internet, this is also a highly sensitive issue.
Commissioner, President-in-Office of the Council, I have to tell you that this legislative initiative in its present form is somewhat problematic. It does not require that a person spreading pro-terrorist propaganda do so intentionally and... 'and' that propaganda be likely to lead to a terrorist act. Instead of 'and', your text reads 'or'. In other words, should a member of the public try to make sense of terrorism that is being committed somewhere in the world, they risk ending up in trouble simply because 'somebody' believes that their words have led to an act of terrorism: that member of the public is accused, even though they have no intention of causing such an act. This is something you must correct.
I should also ask you to explain whether the contents of our e-mails will be checked. Who will check them to enable the police to judge whether this new law that you are promoting has been violated? Let me remind you that in the case of data retention of telephone calls, you have repeatedly reassured us that the contents of our SMS messages and phone calls will not be monitored. Will the contents of our e-mails here be monitored as a result of the measure you are promoting?
Another point I wish to emphasise is the European PNR system initiative. My friends, we do not need it. At least, you have not explained to us why we should need it. We have the APIS; we have, as Mr Frattini has quite rightly pointed out, the VIS, a successful outcome of our agreement; and we have Schengen: so we know very well who is travelling where in the world today, and who is coming to Europe.
Furthermore, of the 27 countries in Europe, only 3 currently have measures in place for the possible implementation of PNR. Where is the pressure to harmonise PNR legislation now?
Why are you promoting this measure so fanatically, even though the European data protectors have disagreed with it? Why do you not sit down and discuss it with Parliament, with people who are set on fighting terrorism, but who might be just as concerned about protecting rights - if not more concerned, as we are sometimes accused of being?
- (DE) Mr President, what can be affirmed is the fact that not only do the Council and the Commission place greater emphasis on the term 'security' in their documents, but they also appear to have become increasingly aware of citizens' basic freedoms and rights. We in Europe, however, can do as much work as we want on the common area of freedom, security and law when third countries' legal systems are apparently impeding us in this exercise.
I believe that the Commission, and specifically the Member States too, should be increasingly monitoring the extent to which the US legal system, for example, is impacting on the households of European citizens. The Commission and the Council will find themselves faced with a question from me and some of my colleagues, asking how it is possible that mail transfer data from the United States, which to all intents and purposes should be used only for customs purposes, is being passed on to the security authorities.
The confidentiality of mail is one of the last bastions we have so far been able to protect. I hope that the Commission in cooperation with the Council will be able to resolve the problem of a global approach to combating terrorism and organised crime not only from the security aspect, but also from the aspect of freedom, protection of citizens and elimination of the problems of conflicting legal systems.
(IT) Mr President, ladies and gentlemen, the deputy chief editor of Corriere della Sera, Magdi Allam, who could hardly be accused of racism or Islamophobia, has raised a serious issue: the imams and all the requirements of the large mosque in Rome - funding and pay - are supported by the embassies of a number of Islamic countries.
Does this provide security in Europe, in one of its major capitals, against the genuine risk of the spread of extremist Islamic doctrines? I do not think so. Rather, I believe that there should be control of the spread of fundamentalist Islamic ideas closely linked to terrorism and that this is what the European Union should be looking at very carefully.
Terrorism: what do we make of the recent opinion of Advocate General of the European Court of Justice Poiares Maduro, which suggests that Regulation (EC) No 881/2002 on freezing the assets of those on the blacklist of members of Al-Qaida and the Taliban is unlawful? I would like to restate the fact that this Regulation is nothing more than the application of UN Resolution 1390, adopted by the whole international community in response to the attacks of 11 September. The civilised world wants to defend itself against the risk of terrorism: never drop your guard against the deadly threat of Islamic terrorism!
(CS) Ladies and gentlemen, I believe that we have not made any considerable progress in the matters of freedom, security and law. On the contrary: the governments are not allowing their citizens to have their say on the Lisbon Treaty through referenda and we are therefore moving away from freedom.
Why are citizens not free to decide whether they want their country's participation in EU decision-making to diminish? Why are citizens not free to decide whether they want to see an end to their governments' vetoes in the areas of migration, energy and transport, as well as control over the European Central Bank? Why do citizens of the Member States, especially the smaller ones, not know that it is going to be practically out of the question for them to hold the rotating presidency of the European Council? Indeed, has anyone told them that in six years' time their country will lose its automatic right to have a Commissioner in the European Commission? The Reform Treaty changes the pivotal European Union documents in a fundamental way. If it is adopted just by parliaments, without referenda and nation-wide discussions, instead of freedom there will be unrestrained arrogance of the powers that be. The European Commission should remind the governments of this.
(SL) Firstly, I would like to thank you for the very good presentations on this fairly complicated issue we are discussing today.
I would like to use this opportunity to draw attention to another field which we have not yet dealt with sufficiently clearly. I am talking about the external borders of the European Union. All the Member States which are now in charge of the new external borders of the European Union have invested great efforts in securing these borders properly in order to protect them and ensure that the infrastructure is suitable and facilitates implementation of the Schengen standards. However, we have at the same time found that life at the border has deteriorated. I would like to draw your attention to the reduced quality of life of people at the border, especially in less developed regions, and I would like to ask whether the Council and the Commission are planning any special additional measures to improve the quality of life in border regions so as to prevent people deserting these areas. We are all very aware that if people leave border areas, i.e. if they are uninhabited spaces, they are also difficult to protect.
My second question is: At the committee meeting, the Council President mentioned that cooperation with the Balkan countries is also one of the important tasks on which the Council is focusing. In this context I am especially interested to know whether implementing the Schengen standards and securing our safety will hinder cooperation between our police forces and the police forces within the Balkan countries.
(FR) Mr President, we are at a turning point for the European Parliament in the setting up of a genuine area of freedom, security and justice, and the adoption of the Treaty of Lisbon allows us to strengthen democratic and jurisdictional control. Obviously I wish to support the requests of my fellow Members to come up with a list of priorities we can work on using an early codecision procedure, on the basis of an interinstitutional political agreement.
Indeed, the full participation of the European Parliament can only improve the quality of decisions, and sometimes, as we have already seen, enable an agreement to be reached at all. Obviously this cannot happen without the national parliaments being involved in this debate, and I propose that we also bring forward the strengthened role conferred upon them by the new treaty.
Another of our priorities, of course, should be data protection. It will be no surprise to you that I am coming back to this. Indeed, you know that we encouraged the adoption of the framework decision on data protection in the third pillar. Naturally, we are pleased that the European Parliament is being consulted again on the subject. However, we are extremely concerned about the mediocre results achieved in the Council on this text, precisely because of the unanimity rule.
Given that the pillars will soon be eliminated, and to ensure true protection of the private lives of our fellow citizens, do you not think that a solution would be to modify the existing directives on data protection so that they also apply to police and judicial cooperation? It is particularly important to ensure a high level of data protection because this must also govern the proposal to establish a European PNR. This is an important question I am putting to you and I would really like an answer.
(NL) Mr President, first of all, I should like full transparency from the Commission and the Council regarding the ongoing negotiations with the United States on a transatlantic data protection scheme. It seems that now - at the end of the negotiation process - the Commission is going to ask the Council for a mandate. This is the wrong way round.
Secondly, the PNR dossier is starting to turn into a shambles. The need for the whole programme is far from well established. The legal basis is unclear. There is still no system for the protection of personal data in the third pillar. Yet it would seem that this has not stopped the home affairs ministers from deciding on a European PNR programme. Moreover, the European Parliament's representative, Mr Deprez, was not invited.
I should like to understand how it can be that the German Minister of Justice has at the same time declared that a European PNR programme would be contrary to the German Basic Law. In my opinion, this dossier is far from ready; the European Parliament would first like to hear why this programme is necessary.
- (PL) Mr President, the most important event of 2007 in the area of freedom, security and justice was clearly the enlargement of the Schengen area. Today we can say that expectations of easier movement across borders have suffered a brutal collision with reality.
Movement across the Polish-German border between Saxony and Lower Silesia is now problematic because of the enlargement of the Schengen area. People are being accused at random of smuggling illegal emigrants and are being held by the police for hours on end like ordinary criminals. Such accusations are being levelled at taxi drivers in the border area. In violation of the law, they are being told to check passengers' documents. Vehicles with a Polish registration plate are being subjected to checks lasting several hours.
The Schengen Agreement is being introduced on the Polish-German border in a way that discourages people from crossing the border. This is not in line with the aim of that agreement and demands urgent action by the European Commission.
(RO) The efforts of the Commission and the Council to ensure the free movement of persons across Europe came to fruition in December 2007 with the extension of the Schengen area. In the field of illegal migration, the draft legislation on common standards for the repatriation of illegal immigrants from third countries and the sanctioning of illegal migrant employers are sure to help reduce this phenomenon.
Concerning legal migration, the Commission has initiated legal measures by submitting to Parliament the draft legislation on conditions for entry and residence for highly skilled workers and the single permit procedure for third-country nationals.
I would like to draw attention to a topic that I believe to be of utmost importance: transitory measures are still in force, imposed by some Member States in order to limit the movement of the labour force from other European Union Member States. It is all very well to promote a single policy to deal with legal immigration from third countries, but it is not normal to impose restrictions on EU nationals. We cannot speak about a space of freedom if there are restrictions on the freedom of movement of the work force.
In my opinion, it is obvious that the directives on legal migration from third countries should be enforced, while at the same time lifting the restrictions applied to some Member States. This can be done gradually by asking Member States that apply the legal migration Directive to repeal any labour restrictions that apply to nationals of other Member States referred to by the Directive.
Moreover, the concept of preference should be applied, so that European nationals would take precedence in meeting labour market demands. Moreover, I believe a further distinction should be drawn between third countries, where nationals of neighbouring countries, especially of those countries included in the neighbourhood policy, would have priority. I hope that the discussion between Mr Frattini and Mr Deprez that opened our debate, will lead to actual results and a positive activity on our part.
- (PL) Mr President, the birth of the Lisbon Treaty and the reform of the European Union are bringing about significant changes in the area of freedom, security and justice, although these were expected by EU citizens. In particular, the subjection of this area to the competence of the European Court of Justice requires good preparation on the part of both countries and EU institutions. Parliament is aware of this and is preparing itself for the new tasks, and especially for taking the majority of decisions jointly.
In this context I would like to ask the Council: are we to begin work on a common list of priorities in the area of freedom, security and justice, and if so, when? I know that both the Council and the Commission have programmes. Parliament, through my committee, the Committee on Civil Liberties, Justice and Home Affairs, also knows what needs to be done. However, we need common, effective and transparent action, and a common list of priorities for the benefit of our citizens.
I would also like to take this opportunity to thank the Portuguese Presidency for enlarging the Schengen area, and at the same time appeal for a regular evaluation of the functioning of this system. Just a few weeks in, we can already see some incidental negative consequences alongside the excellent advantages. These include the prohibitive cost of visas for citizens of third countries, particularly for Belarusians. The cost of a visa - 60 euros - is an obstacle and makes it impossible for them to visit their EU neighbours; it also makes it difficult for us to carry out our neighbourhood policy, which is after all enshrined in the Reform Treaty.
Commissioner, this requires more than just monitoring; ladies and gentlemen, this must be changed.
(ES) Mr President, I would like to focus on something that may seem minor, but which has become seriously worse during 2007 and affects millions of people: security in European airports.
The European Commission and the Council have allowed and are allowing terrorism prevention in airports to be managed as if it were a transport policy.
Freedoms are being limited and rights restricted through procedures designed for the logistical and technical standards for aeroplanes and trains. As a result citizens are being left with no protection against abuse and limitations of rights are being approved with no assessment of proportionality or evaluation of effectiveness. Men and women are being treated, at times, like livestock at the checkpoints by security officers who do not know the rules they are applying or the exceptions to those rules, because the rules have been declared secret.
I ask the Commission - and Mr Frattini in particular - to re-establish their authority in this area; and I ask the Council to examine it seriously.
We have turned airports into areas in a state of emergency where neither the law nor the most basic guarantees apply, but rather police authority with no type of control.
(FR) Mr President, I would like to mention three matters that are particularly close to my heart. The first concerns the way we are going to deal with the phase leading up to the entry into force of the Treaty of Lisbon. Like all my colleagues on the Committee on Civil Liberties, Justice and Home Affairs, I would like us to reach an interinstitutional agreement on bringing forward the new provisions applicable to our area of competence. Indeed, this seems to me to be the sine qua non for an effective and transparent collaboration. The new rules on the role of the national parliaments should also be tried out this year. As rapporteur on the Framework Decision on combating terrorism, I made a commitment to cooperate in a close and structured manner with the national parliaments.
On the subject of terrorism, an overview of the various texts already adopted would provide a better picture of their respective scope and how they relate to one another. Furthermore, whilst the fight against terrorism has to be a priority for the European Union, so must the protection of fundamental freedoms. I will therefore be extremely vigilant, when working on the framework decision, regarding the clarity of the definitions and terms used, to rule out any potential risk of infringing these freedoms, particularly freedom of expression.
Finally, I would like to say a few words about our future action on immigration. The EU has for a long time been mainly concerned with equipping itself with a veritable arsenal of laws to fight illegal immigration, though this protective attitude towards its borders has not been counterbalanced by a policy on legal immigration worthy of the name. I am therefore delighted with the initiatives adopted over the last few years in this area, and I hope that the political will to support a welcoming Europe will be as strong as it was to defend fortress Europe.
We are now going into the practice that the English call 'catch the eye'. In any case, as I am also Vice-President responsible for multilingualism, I am going to try to talk to the interpreters, my friends the interpreters, to see how the term 'catch the eye' can be translated into other languages.
For now we will say that whoever wishes to speak may do so, if the President gives them speaking time by 'catch the eye'. By 'catch the eye', then, I grant speaking time to Mr Cavada, who I am sure has much to say to us on this subject.
(FR) Mr President, I would first beg you to excuse this disruption to the agenda, or more precisely to the order of precedence. A train breakdown between Paris and Brussels nearly took me out of Europe, but it has been put right now, thank you.
Every year, we debate the progress that has been made on building the area of freedom, security and justice. Today, however, this debate is of particular importance and that is why I want to present the reasons that led the Committee on Civil Liberties, Justice and Home Affairs to table these two oral questions, to the Council and the Commission respectively, and to press the representatives of these institutions to provide clear answers to the questions we are asking.
If this debate is important, it is because with the signing of the Treaty of Lisbon last December and its entry into force planned for 1 January 2009, the policies linked to fundamental rights and the progress made in the area of freedom, security and justice must and will undergo substantial changes, changes that Parliament - as you know, ladies and gentlemen - has been calling for incessantly for some years now.
Among these, I will mention the end of the pillar structure, allowing most of the procedures in the current third pillar to be dealt with at Community level, qualified majority voting to be generalised, the jurisdiction of the Court of Justice to be extended and the role of Parliament as colegislator to be strengthened; the Charter of Fundamental Rights to be binding.
To benefit fully from the potential offered by this new treaty, we need as of now to prepare a common interinstitutional strategy allowing us to draw up a list of the proposals to be negotiated politically in 2008 and officially adopted during the January 2008 - May 2009 period.
To conclude, Mr President, I would like to say that a strategy of this kind would mean that, once the new treaty comes into force, we will not constantly be having to amend proposals that have just been adopted, and it will guarantee full jurisdictional control for the Court of Justice and the full and complete involvement of Parliament in defining policies that go to the very core of citizens' rights.
As for the question you asked me, I am going to catch my own eye and think about it, to help you in my modest way.
President-in-Office. - (SL) Thank you for the questions you have asked here today. Sadly, there is not enough time to answer them all in great detail, so I will try and touch on the most important ones. I will first address Mr Weber's question relating to the SIS II system.
I would like to say very clearly that we in the Council feel that security in transferring from "SIS I for all” to the SIS II system is of the utmost importance and we cannot allow data to be lost in any way or the operation of the system to be subject to any kind of threat. That is why we decided on a gradual transfer from one system to the other, which, of course, entails development of the converter. Consequently, that will somewhat prolong the period needed to bring the SIS II system into operation. I think it is a very good decision because it will ensure data security and, of course, an improvement in the quality of the data which the new system will offer, this being the most important aspect of the SIS II system.
I would further like to touch on a question posed by a number of MEPs regarding cooperation between the Council, the Commission and the European Parliament. I think it is necessary for this cooperation to be close in most cases. Naturally, we need some kind of political consensus and mutual relationship in order to establish and ensure an adequate level of security and the safety of human rights. We need a valid and balanced approach, which is where the European Parliament plays an extremely significant role, and I can hardly imagine how we could operate without this close cooperation with the Parliament.
Naturally, we must be clear that the Treaty of Lisbon is still not in force. The ratification process is underway. It is a relatively sensitive process, perhaps more so in some countries than others. However, we must work and operate in a way which will not threaten the ratification process in any of the Member States of the European Union. Therefore, I think it would be wise, in this year leading to the application of the Treaty of Lisbon, to cooperate with one another and to divide the legislation we are debating into two sets. One set consists of the legislation which is nearing conclusion and on which we have Parliament's opinion, or which has been fully concluded or is in the final stages of conclusion. The other set consists of legislation which we are launching or will be launching shortly and for which we need close and regular cooperation with the Parliament. I think this is the way to find an appropriate form of cooperation to ensure adequate security and a sufficiently effective method of operation and to lay down future working practices.
I would also like briefly to mention the Returns Directive and Frontex. The technical discussions and negotiations on the Returns Directive will continue during the Slovenian Presidency and we have also agreed to hold political negotiations. I hope, therefore, that we will find the necessary and appropriate political compromise. I still hope that it will be reached and we have already been in touch with the rapporteur, Mr Weber, leading me to believe that the matter is progressing well.
Regarding Frontex, I would simply say that the evaluation of the Frontex work is in progress and the Presidency is planning a more detailed discussion at ministerial level during the conference at the beginning of March, when we will talk about Frontex and its future and evaluate its work so far. After that discussion we will be able to give Parliament a more detailed report.
Mr President, ladies and gentlemen, I believe that this morning's debate has shown a shared willingness to work together on the part of all three institutions. Therefore, not only is the working method important, but so is the merit. So the wish expressed at the start by Mr Deprez, on which I would say there was a broad consensus including from the President of the Council, and which I personally agree with, is the right working method to use.
As I said at the start, in the Council the idea of working to a timescale not limited to six months has proved a success. We should try to use it here too, because I think, from what people have said, that a number of subjects have emerged that are clearly a priority. The fact that we cannot slow down the work towards setting up SIS II - the new generation of the SIS system - is apparent to everyone. We need to go forward and, beyond the discussion of timescale, what concerns us is that the process of trialling this new system is showing it to be truly of added value for the security of our external borders.
Rather than talk about delay, I would talk about the need for the Member States - something I agree with - to trial the system in depth to see how it works and could work better, before actually rolling it out. The timescales we have been discussing with the Presidency, and which we will formalise with the February Council of Ministers in a few weeks' time, are timescales that demonstrate our commitment to the added value from the new generation of SIS, something that is clearly a priority.
Many people have spoken about assessing the effectiveness of security measures, particularly counter-terrorism measures. This is something Parliament asked for, which I agreed to a year ago. Today we have an exercise under way. In December, all the Member States received a detailed questionnaire about the results achieved by the counter-terrorism measures being applied. I can say, not only to Baroness Ludford but to all of you, that by mid-April I will be able to publish in full the results of this analysis for all 27 Member States. This, I believe, is another priority matter for discussion, something this Parliament has always been interested in.
Some people have talked about procedural safeguards. You know that no agreement was reached on this because some Member States put insurmountable problems in the way, but now the Slovenian Presidency has raised something that I think could be dealt with as a priority: the matter of judgments in absentia. This is one of the aspects related to procedural safeguards. It is not the whole discussion, but it is an extremely important aspect: harmonising the rules on judgments in absentia - a matter I think Mrs Lambert touched on - is a matter that deserves to be dealt with as a priority in 2008.
We have already mentioned the assessment of Frontex. On 13 February we will publish our first comprehensive assessment of Frontex. Clearly, the Commission document will be discussed in the Council and in Parliament, and will form the basis for action, which I would also say is a priority, in 2008: how Frontex has worked, how we can improve it, how we can encourage Member States to participate more.
Terrorism was spoken of; many people mentioned it. Terrorist propaganda on the Internet and violent radicalisation are both matters that will be the subject of non-legislative initiatives. A few legislative measures are already planned, there will be communications from the Commission and it is worth debating.
I much appreciated what Mrs Roure said about the European PNR. This is a discussion that will continue throughout 2008. I do not believe that we will have adopted the European PNR by the end of this year. However, I believe that three criteria - mentioned by Mrs Roure if I am not mistaken - should guide us: proportionality in the collection of these data and their added value for the fight against terrorism, because this is what we are dealing with. If this instrument works, we will adopt it, if it does not work we will adapt it or else we will not adopt it. I personally believe it will be useful, but I think we need to discuss it here. And then there is the matter of how to protect the data collected and how to punish anyone who misuses these data. These are matters for discussion, obviously open, that we can tackle during 2008.
Lastly, immigration. I believe that we should now continue with the general approach to immigration, as the European Council in December said, to think, in view of the future French Presidency, about what the French Government intends to propose as a European pact on immigration, and I have already planned for the Commission to be fully available to work on this matter.
Finally again, asylum policy. 2008 will be decisive, since 2010 is the deadline for setting up a European asylum system. 2008 will be the year in which the action plan will be presented to the Commission.
I have given examples to show how, in this spirit, Mr Deprez's proposal, which I think should be welcomed, is to get together and define in concrete terms what can be done immediately because it is ready - and there are many things we can conclude during the Slovenian Presidency - and what we can continue to discuss between now and, say, June 2009.
Mr President, I note with some surprise and regret that, first of all, the Council has not replied to any question on PNR. I wonder if it would agree here to give us written replies to all the questions that have been put here.
Secondly, I note - again with regret - that for a year now we have been asking about information about the high-level contact group and the negotiations between the Commission and the Americans on data protection. Again, we have not received a reply. They have been negotiating for a year, and I think it is high time that they tell us what they are negotiating about. I would like a written reply.
Thank you Mrs in 't Veld. I think that both the Commission and the Council have taken note of what you said and I am sure that they will provide written answers to the requests that you have just made.
The debate is closed.
The vote will take place during the March part-session.